Exhibit 21.1 Subsidiaries 1.Premier Data Systems, Inc., a Delaware Corporation (“PDS”); 2.Atlantic Systems Corporation, a Virginia corporation (“Atlantic”) 3.Fugen, Inc., a Delaware Corporation, a wholly owned subsidiary of PDS; 4.PDS GIS/LIS, Inc., a Delaware Corporation (“GIS/LIS”), a wholly owned subsidiary of PDS; 5.Land Links Company Ltd., a New Mexico limited liability company, a wholly owned subsidiary of GIS/LIS; and 6.Point One, L.L.C., a Virginia limited liability company, a wholly owned subsidiary of Atlantic.
